Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2020 and 05/20/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: On page 20 line 5, “FIG. 11” should be –FIG. 12--.  
Appropriate correction is required.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (WO2015039494A1; Translation attached).
Regarding claim 1, Su teaches a high-precision gas density relay (i.e. high anti-vibration sulfur hexafluoride gas density relay) (fig.7), comprising: 
a housing (e.g. oil chamber 10 and the gas chamber 25) (fig.7), a base (i.e. base 5) (fig.7) arranged in the housing (implicit), an end seat (i.e. control end seat 14A) (fig.7), a Bourdon tube (i.e. control bourdon tube 3A) (fig.7), a temperature compensation element (i.e. control temperature compensating element 4A) (fig.7), a signal adjusting mechanism (i.e. signal 
wherein the plurality of microswitches are used as signal generators (page 29, three micro switches 101, 102, 103 are used as signal generators), a first end of the Bourdon tube being connected to the base (page 29, head end of the control Baden tube 3A is welded to the base 5), a second end of the of the Bourdon tube being connected to the end seat (page 29, the end of the control Baden tube 3A is welded to the control end seat 14A), a first end of the temperature compensating element being connected to the end seat (page 29, control end seat 14A is connected to the control temperature compensating element 4A), a second end of the temperature compensating element being connected to the signal adjusting mechanism (page 29, other end of the control temperature compensating element 4A is also fixed with three signal adjusting mechanisms 111, 112, 113); wherein, 
a microswitch of the plurality of microswitches (e.g. micro switch 101) (fig.7) is a button microswitch (implicit, as seen in fig.7); 
the high-precision gas density relay further comprises a microswitch contact trigger element (i.e. contact operating arms 1011, 1021, and 1031) (fig.7), a first end of the microswitch contact trigger element being fixed inside the housing (implicit), a second end of the microswitch contact trigger element being arranged corresponding to a button of the button microswitch and abutting the button of each microswitch of the plurality of microswitches in one-to-one correspondence (implicit, as seen in fig.7); 
when a gas density value changes (page 29, under the pressure of the sulfur hexafluoride gas to be tested, due to the action of the temperature compensating element 4A, 
when the gas density value returns to normal (page 29, If the gas density value rises and rises to a certain extent), the Bourdon tube and the temperature compensation element generate a plurality of corresponding displacements (page 29, the end of the control temperature compensating element 4A produces a corresponding upward displacement), wherein the plurality of corresponding displacements drive the microswitch contact trigger element through the signal trigger mechanism (page 29, the driving signal adjusting mechanisms 111, 112, 113 are also displaced upward); the microswitch contact trigger element 

Regarding claim 2, Su teaches the high-precision gas density relay according to claim 1, further comprising a display movement (i.e. movement 6B) (fig.7), a dial (i.e. dial 1) (fig.7) and a pointer (i.e. pointer 2) (fig.7), wherein a first end of the temperature compensation element is connected to the display movement through a display connecting rod (e.g. other end of display temperature compensation element 4B is connected to display movement 6B via rod 13) (fig.7) or the first end of the temperature compensation element is directly connected to the display movement, and the pointer is mounted on the display movement and in front of the dial (e.g. pointer 2 is mounted on display movement 6B in front of dial 1) (fig.7).

Regarding claim 3, Su teaches a high-precision gas density relay (i.e. high anti-vibration sulfur hexafluoride gas density relay) (fig.7), comprising: an independent signal control part (e.g. part comprising control bourdon tube 3A) (fig.7) and a value display part (e.g. part comprising display of the bourdon tube 3B) (fig.7); 
the independent signal control part comprising a control base (i.e. base 5) (fig.7), a control end seat (i.e. control end seat 14A) (fig.7), a control Bourdon tube (i.e. control bourdon tube 3A) (fig.7), a control temperature compensation element (i.e. control temperature compensating element 4A) (fig.7), a signal adjusting mechanism (i.e. signal adjusting mechanisms 111, 112, 113) (fig.7) and a plurality of microswitches (i.e. micro switches 101, 102, 103) (fig.7), wherein the plurality of microswitches are used as signal generators (page 29, three 
the high-precision gas density relay further comprises a microswitch contact trigger element (i.e. contact operating arms 1011, 1021, and 1031) (fig.7), a first end of the microswitch contact trigger element being fixed inside the housing (implicit), a second end of the microswitch contact trigger element being arranged corresponding to a button of a button microswitch and abutting the button of each microswitch of the plurality of microswitches in one-to-one correspondence (implicit, as seen in fig.7); 
when the gas density value changes (page 29, under the pressure of the sulfur hexafluoride gas to be tested, due to the action of the temperature compensating element 4A, when the density value of the sulfur hexafluoride gas in the switch that controls the Baden tube 3A changes), the control Bourdon tube and the control temperature compensation element generate a plurality of displacements (page 29, end of the control temperature compensating element 4A is correspondingly displaced downward), wherein the plurality of displacements 
when the gas density value returns to normal (page 29, If the gas density value rises and rises to a certain extent), the control Bourdon tube and the control temperature compensation element generate a plurality of corresponding displacements (page 29, the end of the control temperature compensating element 4A produces a corresponding upward displacement), wherein the plurality of corresponding displacements drive the microswitch contact trigger element through the signal trigger mechanism (page 29, the driving signal adjusting mechanisms 111, 112, 113 are also displaced upward), and the microswitch contact trigger element is reset to a state when the gas density is normal (page 29, the signal … is released, thus completing the function of the density relay); 


Regarding claim 4, Su teaches the high-precision gas density relay according to claim 1, further comprising a limiting piece (i.e. limiting mechanism 22) (fig.7), wherein the limiting piece limits the signal adjusting mechanism to move in a certain range (page 29, the limiting mechanism 22 can limit … thereby restricting the signal adjusting mechanisms 111, 112. , 113), and a movement of the microswitch contact trigger element is within an elastic range of the 

Regarding claim 5, Su teaches the high-precision gas density relay according to claim 1, wherein the signal adjusting mechanism is provided with an adjusting screw (e.g. adjusting screws below signal adjusting mechanism 111, 112, 113) (fig.7).

Regarding claim 6, Su teaches the high-precision gas density relay according to claim 1, further comprising a buffer balance mechanism (i.e. sealed oil chamber 10) (fig.7), wherein the buffer balance mechanism improves a vibration resistance level of the high-precision gas density relay (page 29, sealed oil chamber 10 is filled with a shock-proof oil 26) (also refer to page 30, a damping mechanism can be installed in the oil chamber 10).

Regarding claim 7, Su teaches the high-precision gas density relay according to claim 1, wherein the microswitch contact trigger element is in a straight (e.g. straight shape as seen) (fig.7) or a bending shape.

Regarding claim 8, Su teaches the high-precision gas density relay according to claim 1, wherein a relative position of the microswitch contact trigger element and the microswitch of the plurality of microswitches is horizontal (e.g. horizontal relative position as seen) (fig.7) or inclined.

Regarding claim 10, Su teaches the high-precision gas density relay according to claim 1, further comprising a limiting mechanism (i.e. limiting mechanism 22) (fig.7); when the high-precision gas density relay is subjected to a vibration, the limiting mechanism ensures the signal adjusting mechanism to move within a normal working range, and the limiting mechanism limits the signal adjusting mechanism to a set position (page 29, the limiting mechanism 22 can limit the control end seat 14A at a corresponding position corresponding to the density alarm value), wherein at the set position a corresponding density value is larger than an alarm density value (page 29, signal generator can avoid malfunction (false lock or false alarm) and ensure reliable operation of the system).

Regarding claim 12, Su teaches the high-precision gas density relay as claimed in claim 1, wherein a partial width of the microswitch contact trigger element made of an elastic material (page 29, displaced downward … upward displacement) (implicit that microswitch contact trigger element must be elastic) is reduced, or the partial width of the microswitch contact trigger element is in a form of a notch (e.g. notch form of 1011, 1021, 1031 as seen) (fig.7), or there is the partial width of the microswitch contact trigger element is in a form of a hole at the part.

Regarding claim 13, Su teaches the high-precision gas density relay according to claim 1, wherein the temperature compensation element is a bimetallic strip (page 26, the display temperature compensating element is a bimetal) or a gas-filled Bourdon tube.

Regarding claim 14, Su teaches the high-precision gas density relay according to claim 3, wherein the independent signal control part is provided with an anti-misoperation mechanism (i.e. limiting mechanism 22) (fig.7).

Regarding claim 16, the method is rejected for the same reasons as stated in claim 1.

Regarding claim 17, Su teaches the method for improving precision of the gas density relay according to claim 16, wherein, when the signal trigger mechanism generates a displacement (page 29, signal adjusting mechanisms 111, 112, 113 to be displaced downward), the microswitch contact trigger element generate a displacement accordingly through an elastic force of the microswitch contact trigger element or through a thrust of the signal trigger mechanism (page 29, drive Corresponding micro-switches 101, 102, 103 contact operating arms 1011, 1021, 1031); when a set value is reached, the microswitch of the plurality of microswitches issues a corresponding alarm or a lockup signal (page 29, issue a corresponding alarm or blocking signal); and when the gas density value is normal (page 29, If the gas density value rises and rises to a certain extent), the microswitch contact trigger element is reset to a state when the gas density is normal (page 29, the signal (alarm) Or latching) is released).

Regarding claim 18, it is rejected for the same reasons as claim 4.
Regarding claim 19, it is rejected for the same reasons as claim 5.
Regarding claim 20, it is rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su (WO2015039494A1; Translation attached) and further in view of Xiaowei (CN201465901U).
Regarding claim 9, Su teaches the high-precision gas density relay according to claim 1.
Su does not teach an effective width of a portion of a front end of the microswitch contact trigger element in contact with the signal adjusting mechanism is 3-18 mm.
Xiaowei teaches in a similar field of endeavor of oil-filled Shakeproof type sulfur hexafluoride gas density relay, that it is conventional to have an effective width of a portion of a front end of the microswitch contact trigger element in contact with the signal adjusting mechanism (e.g. contact between sensitive switch 34 and sensitive switch regulating part 37) (fig.3) is 3-18 mm (page 9, temperature compensating element are bimetallic material, and its width is 5.5～18mm) (implicit, contact between sensitive switch 34 and sensitive switch 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an effective width of a portion of a front end of the microswitch contact trigger element in contact with the signal adjusting mechanism is 3-18 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the effective width of a portion of a front end of the microswitch contact trigger element in contact with the signal adjusting mechanism to be 3-18 mm of Su to provide the advantage of optimal contact during motion of microswitch contact trigger element.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su (WO2015039494A1; Translation attached) and further in view of Shimizu (US20040228078A1).
Regarding claim 11, Su teaches the high-precision gas density relay according to claim 1, further comprising the microswitch contact trigger element made of an elastic material (page 29, displaced downward … upward displacement) (implicit that microswitch contact trigger element must be elastic).
Su does not teach an auxiliary member fixed to a middle and a front end of the microswitch contact trigger element, wherein the auxiliary member improves a local rigidity of the microswitch contact trigger element.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included auxiliary member fixed to a middle and a front end of the microswitch contact trigger element in Su, as taught by Shimizu, as it provides the advantage of restrained deformation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Su (WO2015039494A1; Translation attached) and further in view of Wang (CN104282485A; Translation attached).
Regarding claim 15, Su teaches the high-precision gas density relay according to claim 1.
Su does not teach that the high-precision gas density relay further comprises a pressure sensor, a temperature sensor, a signal processing unit and a signal transmission unit, wherein the signal transmission unit sends a remote signal to realize a density online monitoring.
Wang teaches in a similar field of endeavor of sulphur hexafluoride gas density relay, that it is conventional to have a high-precision gas density relay further comprising a pressure sensor, a temperature sensor, a signal processing unit and a signal transmission unit, wherein the signal transmission unit sends a remote signal to realize a density online monitoring ([0016], a pressure sensor, a temperature sensor, a pressure sensor, a temperature sensor … so as to realize online monitoring density of sulphur hexafluoride gas electric equipment).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu (CN-207116321-U; Translation attached) fig.1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           12/30/2021

/Scott Bauer/Primary Examiner, Art Unit 2839